number release date id office uilc cca_2008070314024852 ------------- from ------------------------ sent thursday july pm to ------------------ cc subject re sec_6511 ------ as you mentioned the taxpayer paid his ------- taxes on april ------- the taxpayer did not however file an income_tax return until ------- your question was whether the taxpayer's claim_for_refund ie hi sec_1040 filed in ------- was timely under a the answer is yes the taxpayer ha sec_3 years from the time the return is filed or years from the time the tax was paid whichever period expires later to file a claim_for_refund while the year period expired the taxpayer can still take advantage of the year period the year period starts with the filing of the return regardless of whether the return is timely under your facts the taxpayer's return and request for refund were simultaneous and therefore the taxpayer's claim is timely under a you may also want to look at revrul_76_511 and 300_f3d_1065 9th cir also note that the provisions under b protect against stale claims if you have any additional questions regarding the please feel free to contact me thanks
